               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 QUINCY D. BENJAMIN,

                      Plaintiff,
                                                      Case No. 19-CV-253-JPS
 v.

 BRIAN FOSTER,
                                                                      ORDER
                      Defendant.



       Plaintiff Quincy Benjamin, who is incarcerated at the Wisconsin

Secure Program Facility, proceeds in this matter pro se. He filed a complaint

alleging that Defendant violated his civil rights. (Docket #1). This matter

comes before the court on Plaintiff’s petition to proceed without

prepayment of the filing fee (in forma pauperis). (Docket #2). Plaintiff has

been assessed and has paid an initial partial filing fee of $1.46. 28 U.S.C. §

1915(b). The Court now proceeds to screen the complaint.

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900
(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be


                                  Page 2 of 5
supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Plaintiff alleges that when he was incarcerated in Waupun

Correctional Institution (“Waupun”) in 2016, he fell out of the top bunk in

his cell and hit his head. (Docket #1 at 2–3). He was hospitalized and

received two stitches. Id. at 4. Plaintiff says that Defendant, Waupun’s

warden, was responsible for the injury because he did not have rails

installed on the prison’s bunk beds. Id. at 2–3.

       Plaintiff fails to state any claims for relief under federal law. The

Eighth Amendment protects prisoners from cruel and unusual punishment.

Prison conditions violate this rule only when they fall below “the minimal

civilized measure of life’s necessities.” Wilson v. Seiter, 501 U.S. 294, 304

(1991). Further, for Defendant to be liable under the Eighth Amendment, he

must have been deliberately indifferent to the allegedly deficient condition.

This means that Defendant must have been aware of a substantial risk of




                                   Page 3 of 5
serious harm to Plaintiff, and he must have consciously disregarded that

risk. Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       Plaintiff does not allege that Defendant was deliberately indifferent

to the risk of harm posed by a lack of bed rails. Even if he had made such

allegations, courts agree that the absence of bed rails does not raise a risk of

serious harm sufficient to support Eighth Amendment liability. Walker v.

Leblanc, Civil Action No. 15-591-SDD-RLB, 2016 WL 3951425, at *2–3 (M.D.

La. June 21, 2016); Cummings v. Sequiera, No. 15-00227 JMS/RLP, 2015 WL

3822480, at *2 (D. Haw. June 18, 2015); Walker v. Walsh, Civil Action No.

3:11-CV-1750, 2012 WL 314883, at *5 (M.D. Penn. Feb. 1, 2012). In other

words, a bed rail is not a minimal civilized measure of life’s necessities.

Plaintiff’s claim is, at best, one for negligence, but the Constitution does not

exist to remedy negligent conduct. Petties v. Carter, 836 F.3d 722, 728 (7th

Cir. 2016). This action must, therefore, be dismissed for failure to state a

claim upon which relief may be granted.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1)

for failure to state a claim upon which relief may be granted;

       IT IS FURTHER ORDERED that the Clerk of Court document that

this inmate has incurred a “strike” under 28 U.S.C. § 1915(g);

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from Plaintiff’s prison trust


                                  Page 4 of 5
account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       THE COURT FURTHER CERTIFIES that any appeal from this

matter would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3)

unless Plaintiff offers bonafide arguments supporting his appeal.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 28th day of March, 2019.

                                   BY THE COURT:



                                   _____________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                Page 5 of 5
